Citation Nr: 1000043	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-08 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for Crohn's disease.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
November 1968 and from December 1968 to September 1971.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Atlanta Regional Office 
(RO) in Decatur, Georgia. 

In July 2009, the Veteran provided testimony at a hearing 
before the undersigned Acting Veterans Law Judge at the RO.  
A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contentions regarding his claim of service 
connection for Crohn's disease are two-fold.  First, he 
contends that Crohn's disease was incurred due to his 
drinking contaminated water while stationed at Camp Lejeune, 
North Carolina.  The Veteran states that he was hospitalized 
in 1968 and 1969 with an adenovirus after drinking the 
contaminated water.  Second, the Veteran contends that 
Crohn's disease was the result of a traumatic brain injury 
(TBI) incurred during his active duty service in Vietnam when 
he was beaten by a group of Marines during a riot.  The 
Veteran also testified in July 2009 that he experienced 
numerous stomach and digestive problems both during and after 
service that were manifestations of Crohn's disease.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

In support of his claim, the Veteran submitted a June 2005 
letter from his private physician.  The letter notes that, 
while the cause of the Veteran's Crohn's disease cannot be 
specifically established, there is some evidence in the 
medical literature supporting a link between infectious 
agents and Crohn's disease.  The physician also referenced 
specific medical studies pertaining to bacterial infections, 
inflammatory bowel disease, and Crohn's disease.  The Veteran 
has therefore submitted evidence of a possible association 
between his Crohn's disease and exposure to bacterial agents 
during service, and a VA examination and medical opinion are 
required by the duty to assist.  

In addition, during his July 2009 hearing the Veteran 
testified that he was in receipt of disability benefits from 
the Social Security Administration (SSA) for Crohn's disease.  
VA's duty to assist includes obtaining medical documentation 
from SSA, pursuant to 38 C.F.R. § 3.159(c)(2).  See Baker v. 
West, 11 Vet. App. 163, 139 (1998) (SSA records must be 
obtained when the veteran reports receiving SSA disability 
benefits, as such records may contain relevant evidence).  
The SSA should be contacted, and any records associated with 
the grant of disability benefits should be requested. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request all 
records of medical treatment associated 
with the grant of disability benefits to 
the Veteran.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  Schedule a VA examination to 
ascertain the nature and etiology of any 
current Crohn's disease.  The claims 
folders must be made available to and be 
reviewed by the examiner.  The 
examination report should reflect that 
the claims folders were reviewed.

After examining the Veteran and reviewing 
the claims folders, the examiner should 
proffer an opinion as to whether it is at 
least as likely as not (a 50 percent or 
better probability) that any currently 
diagnosed Crohn's disease is related to 
an incident of the Veteran's active duty 
service, including his reported ingestion 
of contaminated water at Camp Lejeune and 
the incurrence of a TBI in Vietnam.  

The examiner should also determine 
whether it is at least as likely as not 
(a 50 percent or better probability) that 
the Veteran's reported stomach and 
digestive complaints during service were 
manifestations of Crohn's disease.

The examiner should provide a full 
rationale with respect to any stated 
medical opinions, including a discussion 
of the June 2005 letter from the 
Veteran's private physician and the 
medical studies referenced therein.

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms in service, and that the 
Veteran's reports must be considered.  

3.  After undertaking any additional 
development deemed appropriate, 
readjudicate the Veteran's claim.  
If any benefits sought on appeal are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, 
before the case is returned to the Board, 
if otherwise in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


